Corson, P. J.
This is an appeal from an order overruling plaintiff’s demurrer to the answer of the defendant. The answer is in the same form, and states substantially the same facts, excepting as to amounts, as the answer in Male v. Brown, decided at the present term of this court, and reported in 11 S. D. 340, 77 N. W. 585. In that case this court held that the answer was sufficient, and affirmed the order of the" circuit court overruling plaintiff’s demurrer to defendant’s answer. The case at bar is therefore ruled by that decision, and the order of the circuit court is affirmed, and the case remanded for further proceedings according to law.